EXHIBIT 10.7

 

THIRTEENTH AMENDMENT TO AND RESTATEMENT OF

TRUST AGREEMENT

DST - EMPLOYMENT CONTINUATION AGREEMENT

 

This Thirteenth Amendment to and Restatement of the Trust Agreement, TUA DST —
Employment Continuation Agreement (the “Trust Agreement”), is made and is
effective as of August 3, 2011, by DST Systems, Inc., as Settlor.

 

WHEREAS, DST Systems, Inc., as Settlor, and United Missouri Bank of Kansas City,
N.A., as Trustee, originally executed a Trust Agreement, TUA DST - Employment
Continuation Agreement, #25-368-00, on December 31, 1987, which has been amended
from time to time, the most recent amendment being the Twelfth Amendment of
Trust Agreement dated May 10, 2011;

 

WHEREAS, the current Trustee under the Trust Agreement is Marshall & Ilsley
Trust Company, N.A.;

 

WHEREAS, under Section 13(a) of the Trust Agreement, Settlor reserved the right
at any time prior to a Control Change Date, to amend or revoke the same, in
whole or in part, which right Settlor now desires to exercise;

 

WHEREAS, as of this date, no Control Change Date has occurred;

 

NOW, THEREFORE, pursuant to the right reserved to Settlor under Section 13(a),
Settlor does hereby further amend the Trust Agreement by revoking in full
Sections 1 through 16 thereof and providing new Sections 1 through 16 to read as
follows, such amendment to be effective on the date hereof:

 

Section 1.               Definitions.

 

As used herein, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Agreement” means any Employment Continuation Agreement or any Employment
Agreement.

 

“Beneficiary” means an Employee and any person who is then entitled to receive a
benefit under a Specified Benefit Plan because of his or her relationship to an
Employee.

 

“Benefits” means Cash Benefits and Specified Benefits collectively.

 

“Cash Benefits” means the cash payments to be made to an Employee with respect
to Specified Benefits or upon such Employee’s termination or resignation of
employment.

 

“Change in Control of Company” shall be deemed to have occurred if:

 

(1)           the Incumbent Directors cease for any reason to constitute at
least seventy-five percent (75%) of the directors of Company then serving;

 

(2)           any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) other than Company or any majority-owned
subsidiary of Company, or an employee benefit plan of Company or of any
majority-owned subsidiary of Company, shall have become the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities of Company representing twenty percent (20%) or more (calculated in
accordance with Rule 13d-3) of the combined voting power of Company’s then
outstanding Voting Securities (a “Substantial Owner”); provided, however, that a
person’s becoming such a Substantial Owner shall not constitute a Change in
Control of Company if (1) such person is party to an agreement that limits the
ability of such person and its affiliates (as defined in Rule 12b-2 of the
Exchange Act) to obtain and exercise control over the management and policies of
Company, or (2) such

 

2

--------------------------------------------------------------------------------


 

person is a person who, together with all affiliates and associates (as defined
in Rule 12b-2 of the Exchange Act) of such person, would become a Substantial
Owner solely as a result of a reduction of the number of shares of Voting
Securities, which reduction increases the percentage of outstanding shares of
Voting Securities beneficially owned by such person, unless and until such
person, affiliate or associate, after becoming aware that such person has become
a Substantial Owner, thereafter becomes the beneficial owner of additional
shares of Voting Securities (other than shares received directly from the
Company pursuant to a plan approved by a majority of those members of the
Company Board of Directors who, while serving on the Company Board of Directors,
are not Substantial Owners, affiliates or associates of a Substantial Owner, or
a representative or nominee of a Substantial Owner or of any such affiliate or
associate) representing one percent (1%) or more of the number of shares of
Voting Securities then outstanding;

 

(3)           a Reorganization Transaction is consummated, other than a
Reorganization Transaction which results in the Voting Securities of Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least sixty percent (60%) of the total voting power
represented by the Voting Securities of such surviving entity outstanding
immediately after the Reorganization Transaction, if the voting rights of each
Voting Security relative to the other Voting Securities were not altered in the
Reorganization Transaction; or

 

3

--------------------------------------------------------------------------------


 

(4)           the stockholders of Company approve a plan of complete liquidation
of Company, other than in connection with a Reorganization Transaction.

 

For purposes of the definition of Change in Control of Company, the following
terms have the meaning set forth below:

 

(A)          “Beneficiary of a Trust Account” means the Employee for whom such
Trust Account is maintained and any individual or entity who is or becomes
entitled to receive Benefits under the terms of the Employment Agreement because
of a relationship to such Employee.

 

(B)           “Control Change Date” shall be the date on which a Change in
Control of Company occurs.

 

(C)           “Incumbent Directors” means (i) an individual who was a member of
the Company Board of Directors on the date this amendment was signed; or (ii) an
individual whose election, or nomination for election by Company’s stockholders,
was approved by a vote of at least seventy-five percent (75%) of the members of
the Company Board of Directors then still in office who were members of the
Company Board of Directors on such date; or (iii) individuals whose election, or
nomination for election by Company’s stockholders, was approved by a vote of at
least seventy-five percent (75%) of the members of the Company Board of
Directors then still in office who were elected in the manner described in
(i) or (ii) above; provided that no director whose election was in connection
with a proposed transaction which, if consummated, would be a Change in Control
of Company shall be an Incumbent Director.

 

4

--------------------------------------------------------------------------------


 

(D)          “Insolvent” means (i) Company is unable to pay its debts as they
mature or (ii) Company is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.

 

(E)           “Related Party” means (i) a majority-owned subsidiary of Company;
or (ii) an employee or group of employees of Company or of any majority-owned
subsidiary of Company; or (iii) an employee benefit plan of Company or of any
majority-owned subsidiary of Company; or (iv) a corporation owned directly or
indirectly by the stockholders of Company in substantially the same proportion
as their ownership of the voting power of Voting Securities of Company.

 

(F)           “Reorganization Transaction” means a merger, reorganization,
consolidation, or similar transaction or a sale of all or substantially all of
Company’s assets other than any such sale which would result in a Related Party
owning or acquiring more than fifty percent (50%) of the assets owned by Company
immediately prior to the sale.

 

(G)           “Solicitation of a Change in Control of Company” shall be deemed
to have occurred if (i) a “person” as such term is used in Sections 13(d) and
14(d)(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) other than
Company, any wholly-owned subsidiary of Company, an employee benefit plan of
Company or of any majority-owned subsidiary of Company (regardless of whether
such ownership is determined by equity interest or voting power) or any entity
holding shares of Company’s common stock for or pursuant to the terms of any
such plan, commences, or announces an intention to commence any action to
effect, or which would reasonably result in a Change in Control of Company.

 

5

--------------------------------------------------------------------------------


 

(H)          “Termination” and “Resignation” shall have the meanings assigned to
such terms by the Agreement.

 

(I)            “Trust Account” means the separate account that Trustee shall
establish and maintain for each Employee under this Trust.

 

(J)            “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors,
but not including any other class of securities of such corporation that may
have voting power by reason of the occurrence of a contingency.

 

“Company” means DST Systems, Inc.

 

“Employee” means an individual who, as of the earlier of a Control Change Date
or the date of a Solicitation of a Change in Control of Company, is or was an
employee of Company or of one Company’s subsidiaries or affiliates and is a
party to an Agreement.

 

“Employment Continuation Agreements” means the Employment Continuation
Agreements entered into between Company and an Employee as in effect on the
Control Change Date, and “Employment Agreements” means the Employment Agreements
entered into between Company and an Employee as in effect on the Control Change
Date.

 

“Specified Benefits” shall have the meaning assigned to such term by the
Agreements.

 

“Specified Benefit Plan” means any plan under which a Specified Benefit is
provided, as such plan is in effect on the Control Change Date.

 

“Trust” means the trust created under the Trust Agreement.

 

“Trust Agreement” means the Trust Agreement, TUA DST - Employment Continuation
Agreement, #25-368-00, originally executed on December 31, 1987, by

 

6

--------------------------------------------------------------------------------


 

DST Systems, Inc., as Settlor, and United Missouri Bank of Kansas City, N.A., as
Trustee, as amended.

 

“Trustee” means Marshall & Ilsley Trust Company, N.A.

 

Section 2.               Purpose.

 

The purpose of this Trust is solely to secure to the Beneficiaries any rights
that they may have or may become entitled to under the terms of an Employment
Agreement to the extent that the Company is not Insolvent at the time the
Beneficiary is entitled to payment of Benefits.  This Trust is not intended to
and shall not be construed to create or provide any additional rights, beyond
such security, to Beneficiaries beyond those rights created by the Employment
Agreements.

 

Section 3.               Trust Fund.

 

(a)           Subject to the claims of its creditors as set forth in Section 5,
Company hereby deposits with Trustee, in trust, Five Dollars ($5.00), which
shall become the principal of the Trust to be held, administered and disposed of
by Trustee as provided in this Trust Agreement.

 

(b)           Company may at any time or from time to time make additional
deposits of cash or other property in trust with Trustee to be added to the
principal of the Trust and to be held, administered and disposed of by Trustee
as provided in this Trust Agreement.   Neither Trustee nor any Beneficiary shall
have any right to compel such additional deposits.

 

(c)           The Trust hereby established shall be revocable by the Company
until a Control Change Date; thereafter, the Trust shall be irrevocable and not
subject to change, alteration, or amendment by Company, and except as provided
in Section 13 hereof, Company shall have no right or power whatsoever to
terminate in whole or in part the

 

7

--------------------------------------------------------------------------------


 

trust estate herein created, and except as provided in Sections 6 and 13 hereof,
in no event shall any of the property subject to the terms and provisions hereof
revert to Company.

 

(d)           The Trust is intended to be a grantor trust, of which Company is
the grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A, of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

 

(e)           The principal of the Trust, and any earnings thereon, shall be
held separate and apart from other funds of Company and shall be used
exclusively for the uses and purposes of and general creditors as herein set
forth.  No Beneficiary shall have any preferred claim on, or any beneficial
ownership interest in, any assets of the Trust.  Any rights created under the
Employment Agreements and this Trust Agreement shall be mere unsecured
contractual rights of a Beneficiary against Company.  Any assets held by the
Trust will be subject to the claims of Company’s general creditors under federal
and state law in the event the Company is Insolvent.

 

(f)            Upon a Change in Control of Company, Company shall, as soon as
possible, but in no event longer than 60 days following the Change in Control of
Company, as defined herein, make an irrevocable contribution to the Trust in an
amount that is sufficient to pay each Beneficiary the Benefits to which each
Beneficiary would be entitled pursuant to the terms of any Agreement and
Specified Benefit Plan as of the Control Change Date.  Notwithstanding anything
in any Agreement or Specified Benefit Plan or the Trust to the contrary, Trustee
shall not be responsible for calculating or collecting any contributions to the
Trust.  Rather, the Company or its successor shall be solely responsible for
calculating and collecting any contributions to the Trust.

 

Section 4.               Payments to Beneficiary.

 

(a)           At the time of any contribution to the Trust, other than the
initial contribution, the trust estate not heretobefore divided shall be divided
and segregated into separate Trust Accounts for each Employee as the Board of
Directors or a duly authorized officer of the Company, in its or his sole
discretion, shall direct.  Each such

 

8

--------------------------------------------------------------------------------


 

Trust Account shall continue in trust and be separately held and distributed as
provided below.  Prior to a Control Change Date, any income earned on a Trust
Account, if not distributed as provided below, shall be accumulated and added to
the principal of such Trust Account.

 

(b)           On and after the Control Change Date (or earlier, if the Board of
Directors of Company so notified Trustee in writing), if and to the extent that
Company breaches its obligation under the Employment Agreement to provide
Benefits to which a Beneficiary would be entitled under the terms of the
Employment Agreement:

 

(1)           Subject to Section 5 below, Trustee shall pay Cash Benefits to the
Beneficiary of a Trust Account from the net income derived from such Trust
Account, and from the principal thereof if and to the extent such net income is
not sufficient, in accordance with the terms of the Agreement, and Trustee shall
provide Specified Benefits to the Beneficiary of such Trust Account from the net
income derived from such Trust Account, and from the principal thereof if and to
the extent such net income is not sufficient, through either (A) agreeing with
Company that Company will provide any or all of the Specified Benefits for the
period during which the Beneficiary is entitled to be so included under the
terms of the Employment Agreement through Company’s plans and reimbursing
Company for any actual cost thereof, or (B) if any Specified Benefit Plan does
not permit continued participation by such Beneficiary, paying directly to such
Beneficiary within five days after the Employee’s Termination or Resignation, a
lump-sum payment equal to the amount of Specified Benefits such Employee would
have received if the Employee had been fully vested and a continuing participant
in such Specified Benefit Plan to the end of the period during which

 

9

--------------------------------------------------------------------------------


 

the Employee is entitled to participate under the terms of the Employment
Agreement.  Any net income not so distributed shall be accumulated and
periodically added to the principal of such Trust Account.  The Trustee shall
make provision for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by Company.

 

(2)           Trustee’s determination as to the cost or value of any Specified
Benefit shall be conclusive and shall not be open to question by anyone.

 

(3)           Company may make payment of benefits directly to Beneficiaries as
they become due under the terms of the Employment Agreement.  Company shall
notify Trustee of its decision to make payment of benefits directly prior to the
time amounts are payable to Beneficiaries.  In addition, Company shall remain
liable for all Benefits so long as it is not insolvent and if the principal of
the Trust, and any earnings thereon, are not sufficient to make payments of
Benefits in accordance with the terms of the Employment Agreement, Company shall
make the balance of each such payment of Cash Benefits and shall be obligated to
provide Specified Benefits according to the terms of the Employment Agreement. 
Trustee shall notify Company where principal and earnings are not sufficient.

 

(4)           If there are assets remaining in any Trust Account at the time
that all payments of Benefits required to be made to any Beneficiary of such
Trust Account under the terms of the Employment Agreement have been made, such

 

10

--------------------------------------------------------------------------------


 

remaining assets will be allocated pro rata among and added to all other
remaining Trust Accounts.

 

(5)           Nothing in this Trust Agreement shall be construed to permit a
Beneficiary to receive distributions from the Trust of amounts payable with
respect to Specified Benefits or Cash Benefits, if and to the extent such
Beneficiary receives payments of such amounts under a separate trust agreement
entered into by Company.

 

Section 5.               Trustee Responsibility Regarding Payments to Trust
Beneficiary When Company Insolvent.

 

(a)           At all times during the continuance of this Trust, as provided in
Section 3(e) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of Company under federal and state law as set forth
below.

 

(1)           The Board of Directors and the Chief Executive Officer of Company
shall have the duty to inform Trustee in writing if Company is Insolvent.  If a
person claiming to be a creditor of Company alleges in writing to Trustee that
Company has become Insolvent, Trustee shall independently determine, within
thirty days after receipt of such notice, whether Company is Insolvent and,
pending such determination, Trustee shall discontinue payment of Benefits to all
Beneficiaries.

 

(2)           Unless Trustee has actual knowledge that Company is Insolvent, or
has received notice from Company or a person claiming to be a creditor alleging
that Company is Insolvent, Trustee shall have no duty to inquire whether Company
is Insolvent.  Trustee may in all events rely on such evidence concerning
Company’s solvency as may be furnished to Trustee and that provides

 

11

--------------------------------------------------------------------------------


 

Trustee with a reasonable basis for making a determination concerning Company’s
solvency.  In no event shall Trustee be liable to any person for its
determination as to whether Company is Insolvent.

 

(3)           If at any time Trustee has determined that Company is Insolvent,
Trustee shall discontinue payments to Beneficiaries and shall hold the assets of
the Trust for the benefit of Company’s general creditors.  Nothing in this Trust
Agreement shall in any way diminish any rights of Beneficiaries to pursue their
rights as general creditors of Company with respect to benefits due under the
Employment Agreement or otherwise.

 

(4)           Trustee shall resume the payment of Benefits to Beneficiaries in
accordance with Section 4 of this Trust Agreement only after Trustee has
determined that Company is not Insolvent (or is no longer Insolvent).

 

(b)           Provided that there are sufficient assets, if Trustee discontinues
payments of Benefits from the Trust pursuant to Section 5(a) above and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments that would
have been made to a Beneficiary in accordance with the Employment Agreement
during the period of such discontinuance, less the aggregate amount of payments
made to such Beneficiary directly by Company in lieu of the payments provided
for hereunder during any such period of discontinuance.

 

Section 6.               Payments to Company.

 

Company shall have no right or power to direct Trustee to return to Company or
to divert to others any of the Trust assets before all payments of Benefits have
been made to all Beneficiaries pursuant to the Employment Agreement, except upon
termination of the Trust as provided in Section 13 below.

 

12

--------------------------------------------------------------------------------


 

Section 7.               Investment of Trust Estate.

 

Prior to a Control Change Date, Trustee shall invest the trust estate as Company
prescribes, other than in securities (including stock or rights to acquire
stock) or obligations issued by Company, not including, however, a de minimus
amount held in common investment vehicles in which Trustee invests.  After a
Control Change Date, Trustee shall invest the trust estate as Trustee shall
determine, according to the standards set forth in Section 10 below.  All rights
associated with assets of the Trust shall be exercisable by Trustee or the
person designated by Trustee, and shall in no event be exercisable by
Beneficiaries.

 

Section 8.               Disposition of Income.

 

Except as otherwise specifically provided, during the term of this Trust, all
income received by the Trust, net of expenses and taxes, shall be accumulated
and reinvested.

 

Section 9.               Accounting by Trustee.

 

Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be done.  All such
accounts, books and records shall be open to inspection and audit at all
reasonable times by Company, and each Beneficiary of a Trust Account shall have
the right to inspect and audit all such accounts, books and records as to such
Trust Account.  After a Control Change Date, within sixty days following the
close of each calendar year and within sixty days after the removal or
resignation of Trustee, Trustee shall deliver to Company and to each of the
Beneficiaries a written account of its administration of the Trust during such
year or during the period from the close of the last preceding year to the date
of such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other

 

13

--------------------------------------------------------------------------------


 

property held in the Trust at the end of such year or as of the date of such
removal or resignation, as the case may be.  If no objection is made to the
accounting by Company or a Beneficiary within ninety days after mailing or
delivery thereof, Company and the Beneficiaries shall be conclusively presumed
to have approved all matters reflected in the accounting.

 

Section 10.             Responsibility of Trustee.

 

(a)           Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims in the management of the
affairs of others; provided, however, that Trustee shall incur no liability to
any person for any action taken pursuant to a direction, request or approval
given by Company which is contemplated by, and in conformity with, the terms of
the Employment Agreement or this Trust and is given in writing by Company.  In
the event of a dispute between Company and a party, Trustee may apply to a court
of competent jurisdiction to resolve the dispute.

 

(b)           Trustee shall not be required to undertake or to defend any
litigation arising in connection with this Trust Agreement, unless it be first
indemnified by Company against its prospective costs, expenses and liability,
and Company hereby agrees to indemnify Trustee for such costs, expenses, and
liability. If Company breaches its obligations under this Section 10(b) and
refuses to indemnify Trustee for such costs, expenses and liability, then any
Beneficiary or Beneficiaries may so indemnify Trustee, and Trustee shall then be
required to undertake or defend such litigation.

 

(c)           Trustee may consult with legal counsel (who may also be counsel
for Trustee generally) with respect to any of its duties or obligations
hereunder, and shall be

 

14

--------------------------------------------------------------------------------


 

fully protected in acting or refraining from acting in accordance with the
advice of such counsel.

 

(d)           Trustee may hire agents, brokers, accountants, actuaries,
custodians, and financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.

 

(e)           Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law unless expressly provided otherwise herein, provided,
however, that if an insurance policy is held as an asset of the Trust, Trustee
shall have no power, except in accordance with Section 13(c) hereof, to name a
beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy.

 

(f)            None of the Trustees, whether named herein or appointed by any
court or person, shall be required to file any inventory with, make any
accounting or report to or qualify before any court or public official or be
required to give any bond, regardless of any requirement of law, statute or
rule of court to the contrary, it being the intention hereby to relieve each and
every one of the Trustees from any and all such and similar requirements.

 

(g)           If there are two or more trusts or shares of any trust created
hereunder, then the principal of the several trusts or shares may be commingled
and held as one fund with the separate trusts or shares having undivided
interests therein appropriately identified on the books of Trustee.

 

(h)           Any successor Trustee at any time serving hereunder shall have and
possess all of the rights, powers, privileges, immunities and discretions herein
conferred

 

15

--------------------------------------------------------------------------------


 

upon the original Trustee in its capacity as such.  No successor Trustee shall
be liable or responsible for any losses or expenses resulting from or occasioned
by anything done or neglected to be done in the administration of the Trust
prior to becoming a Trustee.

 

(i)            Notwithstanding any powers granted to Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and deriving the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

Section 11.             Compensation and Expenses of Trustee.

 

Trustee shall be entitled to receive reasonable compensation for its services in
such amounts as Trustee shall determine, but such compensation shall not exceed
such amounts as are usually charged at the time by banks and trust companies
with trust powers for similar services in Kansas City, Missouri, in accordance
with their regularly published fee schedule in effect from time to time. 
Trustee shall also be entitled to receive its reasonable expenses incurred with
respect to the administration of the Trust, including fees incurred by Trustee
pursuant to Section 10(c) and 10(d) of this Trust Agreement, which expenses
shall not reduce the compensation payable to Trustee.  Such compensation and
expenses shall be payable out of the trust estate, pro rata out of each Trust
Account.

 

Section 12.             Replacement of Trustee.

 

(a)           Trustee may be removed at any time by Company prior to a Control
Change Date, or by a majority of current Beneficiaries after a Control Change
Date, or may resign, in which case a new corporate trustee, which shall be
independent and not subject to control of either Company or any Beneficiary and
which shall have combined capital and surplus of at least ten million dollars,
shall be appointed by Company, if such

 

16

--------------------------------------------------------------------------------


 

removal or resignation occurs prior to a Control Change Date, or by a majority
of the current Beneficiaries, if such removal or resignation occurs after a
Control Change Date.

 

(b)           Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee.  The transfer shall be completed within thirty days after receipt of
notice of resignation, removal or transfer, unless Company extends the time
limit.

 

(c)           The successor Trustee need not examine the records and acts of any
prior Trustee and may retain or dispose of existing Trust assets, subject to
Sections 9 and 10 hereof.  The successor Trustee shall not be responsible for
and Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

 

Section 13.             Amendment or Termination.

 

(a)           Company reserves the right at any time prior to a Control Change
Date, by its act alone and without the consent or approval of any person, to
alter, amend, modify or revoke, in whole or in part, this Trust Agreement and
the trust estates hereby created; PROVIDED, however, that no such alteration,
amendment or modification shall change the duties, responsibilities or
obligations of Trustee hereunder or reduce the compensation to which Trustee is
entitled unless Trustee shall consent thereto in writing.  Such right to alter,
amend, modify or revoke this Trust Agreement shall be exercised by the execution
of a written instrument signed by Company and delivered to Trustee. 
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Employment Agreement or make the Trust revocable after it has become
irrevocable in accordance with Section 3(c) hereof.

 

17

--------------------------------------------------------------------------------


 

(b)           The Trust shall terminate upon the first to occur of the
following:

 

(1)           The revocation of this Trust Agreement pursuant to Section 13(a);

 

(2)           If there has been a Change in Control of Company, the date on
which no Beneficiary is entitled to any Benefits pursuant to the Employment
Agreement;

 

(3)           The distribution of all assets of the Trust;

 

(4)           The expiration of five years from the date of execution of this
Trust Agreement if there has been neither a Change in Control of Company nor a
Solicitation of Change in Control of Company;

 

(5)           The expiration of twenty years and eleven months after the death
of the last to die of all Beneficiaries living on the date of the execution of
this Trust;

 

(6)           The written agreement of Company and those Employees who are the
Beneficiaries of Trust Accounts that equal, taken together, 70% of the total
trust estate by value as of that time, to terminate the Trust.

 

(c)           Upon termination of the Trust as provided in Section 13(b), any
assets remaining in the Trust shall be returned to Company.

 

Section 14.             Severability and Alienation.

 

(a)           Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition without invalidating the
remaining provisions hereof.

 

(b)           Benefits of any Beneficiary under this Agreement may not be
transferred, anticipated, assigned (either at law or in equity), alienated or
subjected to attachment, garnishment, levy, execution or other legal or
equitable process and no benefit actually

 

18

--------------------------------------------------------------------------------


 

paid to any Beneficiary by Trustee shall be subject to any claim for repayment
by Company or Trustee.

 

(c)           This instrument shall extend to and be binding upon the successors
and assigns of Company and upon the successors of Trustee.

 

Section 15.             Governing Law.

 

This Trust Agreement shall be governed by and construed and the validity of the
trust hereby created shall be determined in accordance with the laws of Missouri
without regard to conflicts of laws principles.

 

Section 16.             Choice of Forum.

 

Company and Trustee hereby agree that all actions or proceedings arising
directly or indirectly from this Trust Agreement shall be commenced and
litigated in the Circuit Court of Jackson County, Missouri, and shall not be
removed or transferred to any other court.

 

IN WITNESS WHEREOF, Company has executed this Agreement as of the date first
above written.

 

 

 

DST Systems, Inc., Settlor

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Kenneth V. Hager

 

 

Vice President, Chief Financial Officer and Treasurer

 

19

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF AMENDMENT

 

Marshall & Ilsley Trust Company, N.A., does hereby acknowledge that it is the
duly qualified and acting Trustee under the aforesaid Trust Agreement, that it
has received the foregoing executed by DST Systems, Inc., as Settlor, and that
it does hereby acknowledge amendment of said Trust Agreement.

 

IN WITNESS WHEREOF, the Trustee, Marshall & Ilsley Trust Company, N.A., has
caused these presents to be executed as of the day and year first above written.

 

 

 

MARSHALL & ILSLEY TRUST COMPANY, N.A.

 

 

 

 

 

By:

/s/ William D. Magee  /  /s/ Pamela J. Wade

 

 

William D. Magee

Pamela J. Wade

 

 

Vice President

Trust Officer

 

20

--------------------------------------------------------------------------------